Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
        
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “session control unit”, “voice recognition unit”, “extension unit”, “radio communication unit”, “setting unit”, and “restriction unit” have been interpreted “unit” coupled with functional language “configured to maintain”, “configured to recognize”, “configured to extend”, “configured to set”, “configured to restrict”, and “configured to perform” without reciting sufficient structure to achieve the functions.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-7, and 9-14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figs. 5, 10, 13, 16, and [0054, 0057, 0058, 0098, 0110-0112].  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-9, 11, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “session keeping time” and “a predetermined voice” render claim 1 indefinite. The claim does not clearly and unambiguously define these terms so that one of ordinary skill in the art would be reasonably apprised of the scope of the invention. The same reasoning applies to claims 7-9, 11, and 14-15.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Oda et al. (US 20170332228).

Regarding claim 1, Oda discloses a radio apparatus (Fig. 1, terminal devices 14; [0036]) comprising:
a session control unit configured to maintain a half-duplex session with a radio apparatus at the other end during a session keeping time (FIG. 13 is a flowchart illustrating communication control processing executed by the control unit 20 of the terminal device 14. An identification number (terminal number/group number) of the communication partner selected by the operation of the user, which is written in the first voice packet (calling voice packet) with which the communication session is established and becomes a session number (NC1). T1: A retention time timer (timer for counting retention time (5 seconds) of a communication session); [0072, 0074, 0078]);
(VOX circuit 242 is a circuit which determines whether a talking voice (voice signal) of the user has been input or not on the basis of an input level of the microphone 240 and its duration and if it is determined that the talking voice has been input, switches the device to the same communication state as the case where the PTT switch 220 is turned on; [0043]); and
an extension unit configured to extend the session keeping time when the predetermined voice is recognized (retention time is time held without canceling this communication session in a state where the voice packet is not transmitted from the participating terminal device.  in order for the communication session to be continued, the retention time needs to be counted also in each of the terminal devices 14. The retention time (T1) of the terminal device 14 is shorter than the retention time (TS=30 seconds) of the relaying server 11C and is set to 5 seconds, for example, in a timer T1.; [0061-0062]).

Regarding claim 2, Oda discloses wherein the voice recognition unit recognizes a voice received from the radio apparatus at the other end in the session (control unit 20 determines whether the voice packet has been received or not over the network 17 at S30. If the voice packet has been received, the control unit 20 proceeds the processing to S31; [0083]).

Regarding claim 3, Oda discloses wherein the extended session keeping time is a time which starts when an end of the voice is received from the radio apparatus at the (control unit 20 outputs the voice packet to the audio circuit 24 (S35) and resets the retention time timer T1 to 5 seconds (S36); [0084]).

Regarding claim 4, Oda discloses wherein the voice recognition unit recognizes a voice to be transmitted to the radio apparatus at the other end in the session (the control unit 20 determines whether the communication session flag FC has been set or not. If the communication session flag FC has not been set (NO at S11), the voice packet generated by turning-on of the PTT switch 220 this time is a calling voice packet. The control unit 20 sets the communication flag FC and the during-communication flag FT indicating that the voice packet is being transmitted/received; [0080]).

Regarding claim 5, Oda discloses wherein the extended session keeping time is a time which starts when an end of the voice is transmitted to the radio apparatus at the other end and during which the session is maintained (control unit 20 transcribes the communication partner number NC0 selected by the user to the communication session number NC1 (S13), creates a voice packet in which this communication session number NC1 and a user group number stored in an area 213 are written (S14), and transmits this voice packet to the relaying server 11C (S15). By means of transmission of this calling voice packet, the communication session is started by the relaying server 11C. The control unit 20 resets the retention time timer T1 to 5 seconds; [0080]).

Regarding claim 7, Oda discloses a radio communication system comprising: a radio apparatus on a calling  side, and a radio apparatus on a receiving side (voice communication system in Fig. 1; [0036]), wherein the radio apparatus on the calling side comprises:
a session control unit configured to maintain a half-duplex session with the radio apparatus on the receiving side during a session keeping time on the calling side (FIG. 13 is a flowchart illustrating communication control processing executed by the control unit 20 of the terminal device 14. An identification number (terminal number/group number) of the communication partner selected by the operation of the user, which is written in the first voice packet (calling voice packet) with which the communication session is established and becomes a session number (NC1). T1: A retention time timer (timer for counting retention time (5 seconds) of a communication session); [0072, 0074, 0078]);
a voice recognition unit configured to recognize a predetermined voice to be transmitted in the session (VOX circuit 242 is a circuit which determines whether a talking voice (voice signal) of the user has been input or not on the basis of an input level of the microphone 240 and its duration and if it is determined that the talking voice has been input, switches the device to the same communication state as the case where the PTT switch 220 is turned on; [0043]); and
an extension unit configured to extend the session keeping time on the calling side when the predetermined voice is recognized (control unit 20 transcribes the communication partner number NC0 selected by the user to the communication session number NC1 (S13), creates a voice packet in which this communication session number NC1 and a user group number stored in an area 213 are written (S14), and transmits this voice packet to the relaying server 11C (S15). By means of transmission of this calling voice packet, the communication session is started by the relaying server 11C. The control unit 20 resets the retention time timer T1 to 5 seconds (S16); [0080]), and
the radio apparatus on the receiving side comprises:
a session control unit configured to maintain a half-duplex session with the radio apparatus on the calling side during a session keeping time on the receiving side (FIG. 13 is a flowchart illustrating communication control processing executed by the control unit 20 of the terminal device 14. An identification number (terminal number/group number) of the communication partner selected by the operation of the user, which is written in the first voice packet (calling voice packet) with which the communication session is established and becomes a session number (NC1). T1: A retention time timer (timer for counting retention time (5 seconds) of a communication session); [0072, 0074, 0078]);
a voice recognition unit configured to recognize a predetermined voice received in the session (control unit 20 transcribes the communication partner number included in the voice packet to the communication session number NC1. The control unit 20 outputs the voice packet to the audio circuit 24 (S35); [0084]); and
an extension unit configured to extend the session keeping time on the receiving side when the predetermined voice is recognized (The control unit 20 outputs the voice packet to the audio circuit 24 (S35) and resets the retention time timer T1 to 5 seconds (S36); [0084]).

Regarding claim 8, the claim is interpreted and rejected for the reasons cited in claim 1.

Claims 9-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by He et al. (US 20170208444).

Regarding claim 9, He discloses a radio apparatus (Fig. 1, radio controller 121; [0026]) comprising: 
a radio communication unit configured to perform radio communication between a first radio apparatus and a second radio apparatus (The radio controller 121 may further be configured to provide registration, authentication, encryption, routing, and/or other services to BS 101 so that MSs operating within its coverage area may communicate with other MSs in the system 100; [0026]);
a setting unit configured to set a session keeping time, the session keeping time being a time during which a half-duplex session is maintained between the first and second radio apparatuses (radio controller transmits a call hang time hold off request message to all of the MSs. MS B 510, MS C 512, and MS D 514 enter a “Hang Time Hold Off” state during time period 540 for a call hang time hold off period; [0052]); and
(While in the Hang Time Hold Off state, MSs previously in a receiving state (MS C 512 and MS D 514) continue to provide a visual indication on a display of the MS that it is in a receiving state of the active group call, and continues to disable the PTT activation input of the device, while MSs previously in a transmitting state (MS B 510) continue to provide a visual indication on a display of the MS that it is in a transmitting state of the active group call, and disables or otherwise ignores any further activation of the PTT input of the device; [0052]).

Regarding claim 10, He discloses wherein the setting unit acquires information about the session keeping time from the first or second radio apparatus, and sets the session keeping time based on the acquired information (the duration of the call hang time hold off period may be preconfigured in all MSs or may be dynamically set by the infrastructure and provided to the MSs. In other embodiments, the duration of the call hang time hold off period may be variable and may not end until the MS assigned the opportunity transmits a success message to the radio controller in the infrastructure. In still further embodiments, the call hang time hold off request message may set the duration of the call hang time hold off period. Other possibilities exist as well; [0053]).

Regarding claim 11, He discloses a voice recognition unit configured to recognize a predetermined voice in the session, wherein the setting unit sets the (MS B 410 has its PTT input activated and is transmitting voice data to the group on an uplink channel portion of the active group voice channel. MS B 410 releases or otherwise deactivates the PTT input and transmits an indication of the release on the uplink channel portion of the active group voice channel, and as a result, the call enters a call hang time period during time period 424. Call hang time is a time period in which the active group voice channel (uplink and downlink channel portions) is no longer being used by (e.g., is not carrying voice data for) any of the MSs that were in the active group, but during which is reserved for a threshold period of time for use only by the MSs that were in the active group to end the call hang time and start transmitting; [0042-0044]).

Regarding claim 13, He discloses wherein when the session keeping time in the first or second radio apparatus is changed, the setting unit sets the session keeping time according to the change in the session keeping time (the duration of the call hang time hold off period may be preconfigured in all MSs or may be dynamically set by the infrastructure and provided to the MSs. In other embodiments, the duration of the call hang time hold off period may be variable and may not end until the MS assigned the opportunity transmits a success message to the radio controller in the infrastructure. In still further embodiments, the call hang time hold off request message may set the duration of the call hang time hold off period. Other possibilities exist as well; [0053]).


Regarding claim 15, the claim is interpreted and rejected for the reasons cited in claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of Dai et al. (US 20100048235).

Regarding claim 6, Oda does not expressly disclose wherein the predetermined voice is a voice containing a question to which a reply is expected.
In an analogous art, Dai discloses wherein the predetermined voice is a voice containing a question to which a reply is expected (A user can talk after pushing a PTT key. Phrases of the PTT conversation are shown in FIG. 5. In the exemplary PTT conversation, a first user 310 asks the other users for a phone number. The second user 320 does not have the number. The third user 330 makes a first response, then a second response identifying the number; [0037]).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 20170208444) in view of Dai et al. (US 20100048235).

Regarding claim 12, He does not expressly disclose wherein the predetermined voice is a voice containing a question to which a reply is expected.
In an analogous art, Dai discloses wherein the predetermined voice is a voice containing a question to which a reply is expected (A user can talk after pushing a PTT key. Phrases of the PTT conversation are shown in FIG. 5. In the exemplary PTT conversation, a first user 310 asks the other users for a phone number. The second user 320 does not have the number. The third user 330 makes a first response, then a second response identifying the number; [0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Dai into the system of He in order to allow users to play back PTT recorded segments of particular talker based on contact identifiers (Dai; [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tamura (US 20090036154), “MOBILE COMMUNICATION TERMINAL DEVICE AND TRANSMITTING RIGHT SETTING METHOD IN MOBILE COMMUNICATION TERMINAL DEVICE.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413